: .g~erabl4 6eo. 80 Shepprd   -   page 8




      am umd in the appropriation   blllr is a ‘reetlng of
      sabers or delegatam at a prlrate organlration, party,
      olub, sooaietj,or the like.' See our Opinion Ilb.O-
      1737. The oharaotsr ot the organiaatlon a4 'prltate'
      or 'orflalal' dspmda, not alane upon ltm purpo44,
      but alma upon Its umnbermblp. The Constitution and
      Bplaws ot the Amaoclaflon rev481 that the amsoola-
      tion 1~ 8. 'private organldatlon~'a

           In Opinion No. O-17S7, addramssd to State bqmrtmamt
 4i BduOatlon, we ditt4rentlatsd as tollorrrr
             *Obviously It oould not hare boon Intended by
       the t4glaIatw4 that the re4trlotiou again& pamg
       trarellng axpenres to oonrmtlons    should apply to
       lutborisod mebfinga eallod by agesselseot gorem-
       ment tor tho pur.poSeof aaaampliahln~ tho funotiona
       at gotommmt     imposwl upon thmm. To apply suoh a
       oonatruotion   roold bo to impute to tha I~e~slaturo
       the latent to paralflo bj lndlreotlon the ldninla-
       tratian ot ths very 8tSalrs ot gorornmmt tar whioh
       a propriatlms 44re aado at 14agth in S~tato Bill
       4g7 ot tho 46th ~oglalaturo. We are lmp%lled,
       therefore,   to tbo caaolud4n that the Legimlaturo
       used the word ooonraation' %n ita eqteolal or popu-
       lar, rather than its broad, llgni?ioan4e, oonv4jlng
       the idea, generally, ot a wetlng ot mombora or dolt
       gatea ot a private organiiatlanr party, club, sesietj,
       or the like, tar the loeampliaboent   at some oommon
       object.'
            Texas $atety A4a44latlon, Ina., is a prirak lnoorpora-
  tltm ormnia4d an~~malnta~n4d by persons Intorested in the &anor-
  al subjeot ot sat&y   through regulatlonr sad la in notice a State
  *getrayor lnstmmamtalltp , al thou& Ita lotlritloo as a prl*ate
  organiaatlon i.m In the general interest 0t the pub116 reltaro.

            In Opinion lo. O-8467 wo cbrleod you, am Gomptroltor ot
  Fubllo AOoOtmta, with respoot to the 4p4OiilO aonstruation ot the
  lanpra~e, “which written Opinion (of the Attoner  Osn4ral) shall
  hare been filed In ldranoe 41th tho State Cmptrollsr', aa fol-
  lowar
            'In r44p44t to tho question submitted, the abar
       lang~~agequoted Worn s* B. 487 IS plain and unambigu-
       o&as* Va note your statement that tbe argument is u&e
       to you that the word 'adran44'P as ured In the rldor,
~oaorable Geo. 8. Sheppard - page 4



       means In advance at payment and not in adrance ot mak-
       lne the trip. Bowever, the language ot the Aat Is
       too al early otherwise. It slmpl~ admits of no other
       aonstruetlon than that out ot State expenses must not
       be j.nourreduntil the written statement of the Attorn-
       a, General has been obtained and tiled with the Camp-
       troller  ad.vlsln~that the purpose ot the provosed
       trip Is tor State business purp~aes-~


            We reattlrm that holding.
            We trust that what we hare said satlstactorlly ane~ers
iour   lnqulry~
                                   Very tNly   pours
                              ATTORNEY GENERAI.OF TEXAfi


                              BY
                                               Oale &ear)
                                                Assistant